Citation Nr: 1730775	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for migraine headaches, to include migraine variants.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1975 to August 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1. In June 2017, the Veteran's service connection claim for migraine headaches was readjudicated in a June 2017 Supplemental Statement of the Case (SSOC).  The Veteran returned the SSOC Expedited Action Attachment in June 2017 and indicated he was satisfied with the decision regarding his appeal and that he wished to withdraw his appeal.  

2. In a July 2017 letter, the representative notified that the RO that the Veteran wished to withdraw his appeal.  Additionally, the letter enclosed a statement from the Veteran stating he was withdrawing his disability claim.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for migraine headaches, to include migraine variants, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2016).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204(b)(1) (2016).  

In June 2017, the Veteran's service connection claim for migraine headaches was readjudicated in a June 2017 Supplemental Statement of the Case (SSOC).  In June 2017, the Veteran returned the SSOC Expedited Action Attachment indicating he was satisfied with the decision regarding his appeal and that he wished to withdraw his appeal.  The form included the Veteran's name and VA file number.  Additionally, in a July 2017 letter, the representative notified the RO that the Veteran wished to withdraw his appeal.  The letter also included the Veteran's name and VA file number.  The July 2017 letter also included an attached statement from the Veteran stating he was withdrawing his disability claim; that statement also included the Veteran's name and VA file number.

The June 2017 SSOC Expedited Action Attachment indicating the Veteran's wish to withdraw his appeal and the July 2017 letter with attached statement further indicated the Veteran's intention to withdraw the issue on appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2016).  As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for migraine headaches, to include migraine variants, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  Accordingly, the issue on appeal is dismissed. 


ORDER

The appeal concerning the issue of entitlement to service connection for migraine headaches, to include migraine variants, is dismissed.





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


